Title: C. W. F. Dumas to John Adams: A Translation, 22 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, 22 January 1781
Sir

As promised, I have the honor to inform you that the expected courier arrived last night from St. Petersburg, with news of the signing of the convention between the Russian ministers and those of the republic on the third of this month. Therefore everything is in order. If you have any news regarding American affairs, please let me know, since it is necessary here to supply intelligence for intelligence as often as possible. I write in haste and am obliged to be short.
I am with much respect and attachment, sir, your very humble and very obedient servant

Dumas


P.S. A few days ago, by a letter from an attorney here to a barrister in Amsterdam, a proposal was made to the merchants of Amsterdam that they send deputies to The Hague, jointly with those from Dordrecht and Rotterdam, to demand extraordinary commercial protection. Those from Amsterdam answered that they were satisfied with the protection provided by their Regency and wished to retain it without further changes. The affair has gone no further. I inform you of this, sir, because I believe the matter was not well received by the people of Amsterdam. You can rely on this being true. I have a reliable source.

